Name: Commission Regulation (EEC) No 3225/86 of 23 October 1986 on the supply of common wheat flour and of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 86 Official Journal of the European Communities No L 300/ 11 COMMISSION REGULATION (EEC) No 3225/86 of 23 October 1986 on the supply of common wheat flour and of common wheat to the World Food Programme (WFP) as food aid whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the WFP, the Commission allocated to the latter organization 9 666 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and (4), as last amended by Regulation (EEC) No 3826/85 (*) ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the - European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1986. For the »Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 29 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . j5) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 300/ 12 Official Journal of the European Communities 24. 10 . 86 ANNEX la 1 . Programme : 1986 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Morocco 4. Product to be mobilized : common wheat 5 . Total quantity : 3 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests , which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 11 % minimum (N x 5,7 , in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging : in bulk and  63 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, 50 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'MAROC 0231902 / FROMENT / TANGER / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 November 1986 16. Shipment period : 15 November to 15 December 1986 17 . Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been gone beyond. 24. 10 . 86 Official Journal of the European Communities No L 300/ 13 ANEXO lb  BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb  ANEXO lb NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 3 000 Sonastock Quai Roche Maurice, F-44100 Nantes Nantes No L 300/ 14 Official Journal of the European Communities 24. 10 . 86 ANNEX Ha 1 . Programme : 1986 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Morocco 4. Product to be mobilized : common wheat 5 . Total quantity : 2 050 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7, in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : 'MAROC 0252701 / FROMENT / CASABLANCA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 November 1986 16. Shipment period : 15 November to 15 December 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been gone beyond. 4 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 24. 10 . 86 Official Journal of the European Communities No L 300/ 15 ANEXO IIb  BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIÃ ²  ANNEX IIb  ANNEXE Hb  ALLEGATO IIb  BIJLAGE IIb  ANEXO IIb NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 2 050 Matrama 7, rue Maturin Brissonneau, F-44027 Nantes Cedex Parthenay No L 300/ 16 Official Journal of the European Communities 24. 10 . 86 ANNEX IIIa 1 . Programme : 1986 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Syria 4. Product to be Mobilized : common wheat 5 . Total quantity : 1 801 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : Intervention 9. Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging :  in new jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : 'SYRIA 0274601 / WHEAT / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period . 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 November 1986 16. Shipment period : 15 November to 15 December 1986 17. Security : 10 ECU per tonne Note 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been gone beyond. 24. 10 . 86 Official Journal of the European Communities No L 300/ 17 ANEXO Mb  BILAG Mb  ANHANG Mb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIIÃ ²  ANNEXMb  ANNEXE Mb  ALLEGATO Mb  BIJLAGE Mb  ANEXO Mb NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 1 801 Matrama 7, rue Maturin Brissonneau, F-44027 Nantes Cedex Parthenay No L 300/ 18 Official Journal of the European Communities 24. 10 . 86 ANNEX IV 1 . Programme : 1986 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Algeria 4. Product to be mobilized : common wheat flour \ 5 . Total quantity : 2 055 tonnes (2 815 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 1 1 6)  ash content : 0,62 % maximum in terms of the dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 g, lined with woven polypropylene sacks of 110 g. The top edge of the sacks will be sewn together (in 20-foot containers)  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ALGÃ RIE 0318100 / FARINE DE BLÃ  / ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 16 . The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 November 1986 16. Shipment period : 15 November to 15 December 1986 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 3 . At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been gone beyond.